UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6647


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMOURA JAMES RICHMOND,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:06-cr-00450-LCB-1)


Submitted: March 31, 2021                                         Decided: April 20, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Samoura James Richmond appeals from the district court’s April 22, 2020, order

 adopting the recommendation of the magistrate judge and denying his motion for

 reduction of sentence under 18 U.S.C. § 3582(c)(1)(B) and § 404(b) of the First Step Act

 of 2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. The district court

 determined that Richmond was eligible for relief under these provisions but declined to

 exercise its discretion to reduce Richmond’s sentence. Because the district court decided

 Richmond’s motion without the benefit of our decision in United States v. McDonald,

 986 F.3d 402 (4th Cir. 2021), we vacate and remand.

          We review for abuse of discretion the district court’s ruling on Richmond’s

 motion. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). “A district

 court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

 judicially recognized factors constraining its exercise of discretion, relies on erroneous

 factual or legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d

 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

          On appeal, Richmond challenges the sufficiency of the district court’s explanation

 for denying his motion. * In the analogous context of a sentence reduction motion under

 18 U.S.C. § 3582(c)(2), the Supreme Court has explained that a district court need only

 “set forth enough to satisfy the appellate court that [it] ha[s] considered the parties’


      *
        In light of our decision to vacate and remand, we need not address Richmond’s
additional contention that the district court abused its discretion here by arbitrarily
bypassing its internal procedures for adjudicating FSA 2018 sentence reduction motions.

                                              2
arguments and ha[s] a reasoned basis for exercising [its] own legal decisionmaking

authority.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1966 (2018) (internal

quotation marks omitted). After Chavez-Meza, we issued our decision in United States v.

Martin, 916 F.3d 389, 396-97 (4th Cir. 2019), and concluded that the district court there

was obliged to provide an individualized explanation for denying the § 3582(c)(2)

motions when the defendants had submitted significant evidence of post-sentencing

rehabilitation in support thereof.

       In our recent decision in McDonald, we applied Chavez-Meza and Martin in the

context of a sentence reduction motion filed pursuant to § 3582(c)(1)(B) and § 404(b)

of the FSA 2018. 986 F.3d at 408-12. There, we held that the district court was required

to provide an individualized explanation for denying the sentence reduction motions under

the FSA 2018 when the defendants presented significant evidence of their

post-sentencing rehabilitation. Id. at 412. In making that individualized explanation, we

stated, the district court may “consider the facts of [a defendant’s] original

transgressions,” but the court “must also at least weigh [the defendant’s] conduct in the

years since [his] initial sentencing[].” Id.

       Here, the district court denied Richmond’s motion without specifically addressing

his post-sentencing rehabilitation arguments. Because the court did not have the benefit

of our decision in McDonald when it ruled on Richmond’s motion, we vacate and remand

so that the district court may reassess Richmond’s motion in light of that decision.




                                               3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        VACATED AND REMANDED




                                          4